J-S49007-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

KHALIAF ALSTON

                        Appellant                   No. 1966 EDA 2013


                Appeal from the Order Dated June 14, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0700412-2005


BEFORE: OLSON, OTT and STABILE, JJ.

MEMORANDUM BY OLSON, J.:                      FILED SEPTEMBER 26, 2014

     Appellant, Khaliaf Alston, appeals pro se from the order entered on

June 14, 2013, dismissing his first petition filed under the Post-Conviction

Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     The PCRA court has provided us with a thorough explanation of the

underlying facts and procedural posture of this case:

        On March 9, 2005, [Appellant] and his co-defendant, Ernest
        [Cannon], were talking with the victim, Mark Williams, at
        the intersection of 24th and Somerset Streets in
        Philadelphia. Kenneth Hicks, a friend of Williams, walked up
        to the men and asked Williams if everything was okay.
        Hicks recognized [Appellant] and Cannon from his
        neighborhood. When Williams responded that he was okay,
        Hicks began to walk away. At that point, he heard Williams
        yell for help. Hicks turned around and saw Williams in a
        physical struggle with [Appellant and Cannon]. According
        to Hicks, [Appellant and Cannon] knocked Williams to the
        ground.    Hicks then heard multiple gunshots and saw
        [Appellant and Cannon] fleeing.
J-S49007-14


          Williams died as a result of his injuries. He had sustained
          gunshot wounds to the hands, wrist, ankle, foot[,] and
          abdomen. The abdominal wound was deemed a contact
          wound. Police recovered eight [] spent bullet casings at the
          scene.

          On March 11, 2005, police went to an apartment [in
          Philadelphia], where [Appellant] was staying with his
          girlfriend. . . . The police obtained consent to search the
          apartment and thereafter recovered the murder weapon, a
          .40 caliber handgun, from a toilet inside the apartment.
          Ballistics testing established that this weapon [was] the one
          that killed Williams.

                                           ...

          On February 16, 2007, following a bench trial . . . ,
          [Appellant] was convicted of third degree murder, criminal
          conspiracy, possessing an instrument of crime[,] and
          violating . . . the Uniform Firearms Act[.1] On April 12,
          2007, [the trial court] sentenced [Appellant] to life
          imprisonment [for the] third degree murder [conviction.fn.1].
          ...

                                   fe sentence was imposed in
              accordance with 42 [Pa.C.S.A.] § 9715(a), as he had
              been previously convicted of and sentenced for second
              degree murder in another matter. . . .

                                                   -sentence motion[.
          Appellant] then filed an appeal in the Pennsylvania Superior

          April 15, 2009. . . .         The Pennsylvania Supreme Court

          February 23, 2010. [Commonwealth v. Alston, 974 A.2d
          1175 (Pa. Super. 2009) (unpublished memorandum) at 1-7,
          appeal denied, 989 A.2d 914 (Pa. 2010)].


____________________________________________


1
    18 Pa.C.S.A. §§ 2502(c), 903(a), 907, 6106, and 6108, respectively.




                                           -2-
J-S49007-14


       On June 21, 2010, [Appellant] filed a pro se PCRA petition
       [wherein Appellant raised no cognizable claim for relief.
                            pro se PCRA petition stated that



       issues   will     be garnered once counsel is appoi
                       Pro Se PCRA Petition, 6/21/10, at 3.] . . .

       The [PCRA] court appointed counsel to represent [Appellant.
       However,] PCRA counsel [did not file an amended PCRA

                    pursuant to Commonwealth v. Turner, 544
       A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550
       A.2d 213 (Pa. Super. 1988) (en banc

       pro se petition were either without merit or had been
       previously litigated, and that there were no additional issues
       which could be raised in an amended PCRA petition. On
       December 8, 2011, after reviewing the trial record and

                           petition without a hearing, holding that
       the petition had no merit. [Further, even though counsel
       had not filed a separate petition to withdraw representation,
       the PCRA court also granted counsel leave to withdraw in
       the case. Appellant then filed a pro se notice of appeal to
       the Superior Court].

       . . . On January 23, 2013, the Superior Court vacated the

       [concluding] that PCRA counsel did not comply with the
       requirements of Turner/Finley, and, therefore, it was
       improper for [the PCRA] court to permit counsel to withdraw
       under such circumstances. [Commonwealth v. Alston, 64
       A.3d 284 (Pa. Super. 2013) (unpublished memorandum) at
       1-10].

       [The PCRA] court subsequently appointed new PCRA
       counsel. [Again, however, appointed counsel failed to file
       an amended PCRA petition. Instead, appointed counsel filed

       Turner and Finley. Within these filings, counsel declared
       that the PCRA court should permit him to withdraw


                                       -3-
J-S49007-14


        order entered June 14, 2013, the PCRA] court dismissed the
        instant PCRA petition for lack of merit. The court also
        permitted PCRA counsel to withdraw.

PCRA Court Opinion, 10/10/13, at 1-4 (some internal footnotes omitted).

      Appellant filed a timely, pro se notice of appeal. On June 10, 2013,

the PCRA court ordered Appellant to file and serve a concise statement of

errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate

Procedure 1925(b). Appellant did not file a Rule 1925(b) statement.



appeal lists the following nine issues:

        1. Was trial counsel ineffective for failing to properly
        investigate and locate witnesses that would have been
        helpful to defense[?]

        2. Did the trial court make error when it allowed the
        hearsay testimony of Officer Pitts to be permitted[?]

        3. Was trial counsel ineffective for advising [Appellant] not
        to call witnesses that would have been helpful to [the]
        defense[?]

        4. Did the trial court err when it denied [a] defense motion
        for [mistrial] for improper vouching for the witness by the
        prosecutor[?]


        trial court acting as [a] fact finder in non-jury trial heard

        hearing[?]

        6. Was trial counsel ineffective when he filed motion that he
        knew would bring out facts about prior cases[?]

        7. Did [the] prosecutor commit error when he knowingly
        allowed the witness to commit perjury while testifying[?]



                                      -4-
J-S49007-14


         8. Was the trial court bias[ed] to [Appellant] where she
         made several ingredious [sic] comments during trial and
         sentencing but since [Appellant] still does not have access

         proving through the record prejudice. Justice demands that
         [he] receives transcripts and the prejudice will be shown.

         9. Was [Appellant] improperly sentenced to a life sentence
         pursuant to 42 Pa.C.S.A. § 9715(a)[?]




a Rule 1925(b) statement of errors complained of on appeal, despite being

                                                             included in the




claims on appeal are waived because Appellant did not plead any of the

claims in his PCRA petition.2         42 Pa.C.S.A. § 954   To be eligible for

relief under [the PCRA], the petitioner must plead and prove by a



Commonwealth v. Wilson                                                 ppellant

failed to plead [certain] claims [in his PCRA petition], th[ose] issues are




____________________________________________


2
    We note that, on appeal, Appellant has not claimed that the PCRA court




                                           -5-
J-S49007-14



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2014




                          -6-